Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The objection to the drawings has been withdrawn in view of the replacement sheets.
The response traverses the 103 rejection based on Torrente-Rodriguez and Yang.  The response continues by arguing, “At least because the alleged advantages of LNAs, as disclosed and used in Yang, are not related to, and would not have provided a reason to modify the Torrente- Rodriguez assay methods, the POOSITA would neither have contemplated their use in Torrente- Rodriguez, nor would they have had a reasonable expectation of gaining any advantage - or even retaining the functionality of the Torrente-Rodriguez probes. The specificity and complexity of LNA use in differing contexts is contrary to the examiner's characterization of a simple substitution but is known in the art to be unpredictable and not routine. Yang teaches the use of a molecular beacon (MB) for intracellular applications2. Specifically, Yang teaches a MB that comprises a short hairpin oligonucleotide probe (i.e., and LNA), comprising a donor chromophore at a 5' end and an acceptor chromophore at a 3' end, configured to bind to a specific intracellular protein known as single stranded DNA binding protein3 (SSB). Yang further discloses that while DNA- based molecular beacons lacking LNAs are generally effective for detecting nucleic acids targets (i.e., locked nucleic acids are not required), in the case of use for intracellular analyses (e.g., real- time monitoring inside a cell), issues arise with specificity, and the use of LNAs can provide some advantage.”  This argument has been thoroughly reviewed but is not considered persuasive as the art of Yang demonstrates, “ LNA has many attractive properties , such as high binding affinity, excellent base mismatch discrimination capability, and decreased susceptibility to nuclease digestion. Duplexes involving LNA (hybridized to either DNA or RNA) display a large increase in melting temperatures ranging from þ3.08C to þ9.68C per LNA modification, compared to corresponding unmodified reference duplexes. Furthermore, LNA oligonucleotides can be synthesized using conventional phosphoramidite chemistry, allowing automated synthesis of both fully modified LNA and chimeric oligonucleotides such as DNA/LNA and LNA/RNA. Other advantages of LNA include its close structural resemblance to native nucleic acids, which leads to very good solubility in physiological conditions and easy handling.” (page 4031, 2nd column).    Thus there are advantages taught by Yang.  There is no evidence of record these advantages are limited to intercellular assays as the response attempts to assert.  Further the specificity and improved properties of LNA taught by Yang would appear to improve any hybridization assay.
The response continues by asserting, “Yang discloses that the DNA/LNA composition of the MB must be specifically and carefully selected to achieve the disclosed specificity and binding strength benefits between probe and target. Yang also discloses that the structure-function relationship to achieve any benefit (versus reducing effectiveness) can be unpredictable. For example, Yang teaches that compared to MBs without LNAs, MBs fully modified with longer chain length LNAs undesirably respond more slowly to complementary target DNA or RNA (i.e., they exhibited slower hybridization kinetics),4 but the use of fewer LNA bases in the beacon sequence can result in a faster hybridization rate with its complimentary DNA/RNA.”  This argument has been thoroughly reviewed but is not considered persuasive the arguments with respect to slower hybridization characteristics is with respect to 30 decrease in dissociation rate with DNA/DNA base pairs relative to LNA/DNA base pairs, which is not a negative as asserted, but a positive in hybridization assays.  Further the response provides arguments with respect to a faster hybridization rate with fewer LNA bases for their complementary DNA/RNA target.  Again  this is not a negative, but a positive in hybridization assays as taught by Torrente- Rodriguez.
The response continues by traversing the rejection of Torrente- Rodriguez and Walt.  The response continues by asserting the substitution of LNA for DNA would change the basic operating principles of Torrente- Rodriguez.  This has been thoroughly reviewed but is not considered persuasive as substituting LNA for DNA would not change the basic operating principles, as the rejection is only relying on Walt for LNA.  Further the arguments with respect to ligating are not persuasive as the claims do not require ligation.  The response asserts the rejection does not provide a detailed explanation of the different methods of the cited prior art.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Walt are only relied upon for the teachings with respect to LNA, thus these arguments are not commensurate with the rejection.  Further both prior art references are to hybridization assays and thus the advantages of Walt would be an advantage for any hybridization assay, absent evidence to the contrary.
The response continues by asserting Torrente- Rodriguez teaches away from fluorescent detection by the teachings, “Although other electrochemical methods for miRNAs using HCR amplification claimed higher sensitivity ({22 et ah, 2834; Miao etal, 209Sa, 28h; Shar er al, 20%), it is worth to remark the important advantages achieved with our strategy in terms of reduced assay time (~1 h 45 min) and number of steps as well as the inherent simplicity of the developed methodology. Reported more sensitive methods require multiple reagents (up to 7-8 different DNA probes (i: ef al, 2o%4; Misc ef al. 8¥i5)) and steps and complex and time consuming working protocols (12-16 h), which increases the cost and complexity of the assays.”  Thus Torrente- Rodriguez does not teach away, but teaches advantages of his methods.  
Thus the rejections are maintained.
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/Steven Pohnert/           Primary Examiner, Art Unit 1634